JOURNAL ENTRY AND OPINION
Relator requests that this court compel respondent judge to grant jail time credit in State v. Bauldwin, Cuyahoga County Court of Common Pleas Case No. CR-372087. Attached to the complaint is a copy of a journal entry in Case No. CR-372087 which states, in part: Amended motion for additional jail time credit denied. Defendant was given 1 day jail time credit as of February 29, 2000. Defendant denied credit for his stay in Harbor Light.
Respondent has filed a motion to dismiss and argues that relator has (or had) an adequate remedy by way of appeal. We agree.
Relator's claim in Case No. CR-372087 that he is entitled to jail time credit for his confinement pursuant to a court order to Harbor Light a halfway house used by the court system, Complaint at 1, is analogous to that in State ex rel. Williams v. Court of Common Pleas (May 20, 1999), Cuyahoga App. No. 76021, unreported. In Williams, the relator contended that R.C. 2945.71(E) required that he receive three days jail time credit for each day in jail. That is, Williams disputed the number of days jail time credit granted by the respondent court. Any errors associated with the calculation of jail time credit must be addressed through a direct appeal. State ex rel. Nash v. Villanueva (Jan. 28, 1999), Cuyahoga App. No. 75645, unreported (citations deleted). Likewise, relator in this action disputes the total number of days of jail time credit. Appeal is (or was), therefore, an adequate remedy.
Accordingly, respondent's motion to dismiss is granted. Relator to pay costs.
Writ dismissed.
TERRENCE O'DONNELL, J. CONCURS